UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

wee ee ee x
GEORGE D. AND MARIA P. KOFINAS :
Plaintiffs, :

a : 20-cv-7500 (JSR)
— V- a a.

ORDER
FPIFTY-FIVE CORP. et al.,

Defendants. :
Bee ee ee x

JED S. RAKOFF, U.S.D.d.

The Court conducted a bench trial from June 2, 2021 through
June 10, 2021 on the four claims remaining after the Court’s
“February 1, 2021 bottom-line order, ECF No. 80, and February 16,
2021 opinion, ECF No. 82, granting in part and denying in part
defendants’ motion to dismiss for failure to state a claim. The
Court granted defendants’ motion with regard to the claims for
tortious interference of contract and aiding and abetting the same,
and all claims for punitive damages. The Court denied defendants’
motion to dismiss as to the rest of the claims. The Court
bifurcated the trial between liability and damages and limited the
first phase of the trial to the question of liability.

The claims that remained at trial were (1) against defendant
Fifty-Five Corp. for breach of contract; (2) against defendant
Fifty-Five Corp. for negligence; (3) against defendants Peter N.

Greenwald, Jane Majeski, Paul J. Mode, Stephen Farinelli, Dr.
1
Ronald Blum, David Hendin, Marc Lasry, Robin Baum, Stewart Lipson,
Sean Gallagher, Meredith Segal, David Cudaback, Paula Dagen,
Lauren Helm, Paula Wardynski, Jeffrey Levy, and John Santoleri for
breach of fiduciary duty; and (4) against defendants Frederick J.
Rudd and Rudd Realty Management Corp. for aiding and abetting
breach of fiduciary duty.

The Court finds for defendants on all four claims and will
issue an opinion setting forth the reasons for this ruling by no
later than August 13, 2021. As the Court does not find defendants
liable on any of the claims, the Court will not proceed with a
second phase of trial on the question of damages.

SO ORDERED.

 
    

Dated: New York, NY

July (dX, 2021 . RAKOFF, U.S.D.d.

MUSOE SL BSSD CRD SI IT ITE STREET IE ORESAAENGOIMAN LEE FOL DD MUL Ftc FB das UR RAE 4 AO NG, Nhs Wine AD OE SDCEE COR BORN AES Wee EQ ORES RRC RS Lar Lye emia Nena

 

 
